Citation Nr: 0837632	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-17 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and G. M.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from October 1973 to March 
1974.  

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his schizophrenia had its onset 
during military service.  

Service treatment records (STRs) do not show evidence of a 
psychiatric or personality deviation.  The veteran did not 
indicate any specific psychiatric complaints during service, 
and none are documented.  Moreover, no pertinent complaints 
or findings were recorded at the time of separation from 
active duty in 1974.  The veteran denied depression, worry, 
or nervous trouble of any sort.  

The record also contains the veteran's DD Form 214, which 
reflects that he served for less than six months from October 
1973 to March 1974.  Other service records indicate that the 
reason for discharge was the veteran's inability to grasp the 
basic fundamentals of military life and his lack of desire to 
improve as shown by his consistent and repeated low tests 
scores.  No significant mental illness was found and the 
veteran received a honorable discharge.  

There are no medical records immediately subsequent to 
service that contain a diagnosis of any pertinent psychiatric 
disorder.  The medical evidence shows that the veteran was 
hospitalized for schizophrenia in January 1981.  At that time 
he gave a history of a head injury three years prior.  There 
was also reference to a history of heavy drug use during high 
school, including hallucinogenic drugs, resulting in 
visual/auditory hallucinations.  The clinical impression was 
paranoid schizophrenic and/or organic brain damage.  

Other post-service records indicate that the veteran has been 
in receipt of Social Security Administration (SSA) disability 
benefits for schizophrenia since 1982.  Supporting documents 
show his parent's referenced his brief period of military 
service as some indication that he needed help.  During VA 
examination in 1986, the veteran gave a history of a 
preservice head injury at the age of 16 while riding a 
bicycle.  He was treated at a local hospital for mild 
concussion.  He reported headaches since the accident. 

Of record is a May 2008 medical opinion from the veteran's 
treating psychiatrist, who first evaluated the veteran and 
made the initial diagnosis of schizophrenia in 1981.  He 
opined that the veteran's current schizophrenia more likely 
than not manifested itself during military service, 
ultimately resulting in his discharge from service.  It 
appears that the psychiatrist considered the veteran's 
difficulties with passing examinations as a sign of 
deterioration of his mental functioning. 

In this case, the veteran's brief period of military service, 
STRs, and the medical opinion from his treating psychiatrist, 
raise medical questions regarding the onset of the veteran's 
schizophrenia.  As such, a VA examination is needed to 
determine whether the veteran's schizophrenia is related to 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran, through his 
representative, to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of 
his schizophrenia, or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the veteran, so inform the veteran and 
request that he obtain and submit it.

2.  The veteran should then be afforded a 
VA psychiatric examination by a 
psychiatrist.  The claims folder must be 
made available to the examiner(s) for 
review of the case, and the examination 
report(s) should include discussion of 
the veteran's documented medical history 
and assertions.  A notation to the effect 
that this record review took place should 
be included in the report.  The examiner 
should elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies should be 
performed, and the examiner should review 
the results of any testing prior to 
completing the report.  

a.  Specifically, the examiner should 
address whether the veteran has 
schizophrenia and, if so, whether it 
is at least as likely as not that the 
first clinical manifestations of it 
occurred while he was in service from 
October 1973 to January 1974, or 
within one year following his 
separation from service.  
Specifically, the examiner should 
address the circumstances surrounding 
the veteran's service discharge as the 
possible onset of his schizophrenia.  
If the veteran's schizophrenia cannot 
be regarded as having been incurred 
while the veteran was in service, the 
examiner should specifically indicate 
so.  

b.  Any opinion provided should 
include discussion of specific 
evidence of record, particularly 
service treatment records and the May 
2008 private medical opinion.  The 
basis for the conclusions reached 
should be stated in full, and the 
examiner should reconcile, to the 
extent necessary, any discrepancies 
that may exist between current and 
past diagnoses.  

c.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


